Title: To Benjamin Franklin from John Bondfield, 30 June 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 30 June 1781
It is with concern we have by this mornings post the Confirmation of the Capture of the Marquis de la fayett. The loss sustaind by America by the nessessity they are under for the Goods shipt by that Vessel engages me into using this first opportunity of tendering you a considerable party of Broad Cloths with other nessessary furniture as linings & trimings also a quantity of Coarse yarn Stockings and good Amunition Shoes which we can provide you on the Shortest Notice to be shipt at your Command.
Should my Services be accepted I shall exert my Utmost Attention for the expediting with diligence whatever your Excellency may commit to my Care.
With respect I have the Honor to be Sir your most Obedient Humble Servant
John Bondfield
 
Addressed: A Son Excellence / Benj Franklin Esqr / Ministre Plenipotentiaire des / Etats Unies de l’Amerique / Paris
Notation: J. Bondfield. June 30. 1781
